                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF NC
                               CHARLOTTE DIVISION

CAMDEN DEVELOPMENT, INC.,

Plaintiff,                                                 CASE NO. 3:21-cv-00219-GCM

v.

84 LUMBER COMPANY, L.P.,

Defendant.

        THIS MATTER having come before the Court upon the Joint Motion for Entry of
Protective Order and the Court being duly advised of the same,

        IT IS HEREBY ORDERED as follows:

        1. Definitions.

       (a) The term “Confidential Information” means any confidential or proprietary technical,
financial, commercial or business information, information that constitutes a trade secret, or highly
personal information.

        (b) The term “Highly Confidential-Attorneys’ Eyes Only Information” means any
Confidential Information that is so competitively sensitive that it could cause competitive harm to
that party, or a nonparty, if disclosed to the receiving party in this action.

        2. Scope.

         (a) This Confidentiality Agreement and Protective Order (“Protective Order”) is intended
to limit a party’s use or disclosure of Confidential Information and Highly Confidential-Attorney’s
Eyes Only Information furnished to it by any other party, or by a third party or nonparty, in
connection with this action. It shall govern Confidential Information and Highly Confidential-
Attorney’s Eyes Only Information that is, directly or indirectly, set forth, revealed, produced, or
provided: (i) in responses to discovery requests promulgated under the Federal Rules of Civil
Procedure; (ii) in documents (including electronically-stored information) or things produced
pursuant to, or made available for inspection in response to, a discovery request or subpoena under
the Federal Rules of Civil Procedure; (iii) in depositions conducted under the Federal Rules of
Civil Procedure; (iv) in connection with any other discovery taken in this action, whether pursuant
to the Federal Rules of Civil Procedure, informally, or by agreement; (v) in correspondence
(including attachments and enclosures) relating to this action; (vi) in submissions to or before the
Court, including testimony, pleadings, briefs, exhibits and declarations; (vii) in response to any
Order of the Court; and (viii) in connection with any mediation or settlement negotiation.




             Case 3:21-cv-00219-GCM Document 7 Filed 08/20/21 Page 1 of 8
       (b) This Protective Order has no effect upon, and shall not apply to any party’s use or
disclosure of its own Confidential Information or Highly Confidential-Attorney’s Eyes Only
Information for any purpose.

       3. Designations.

       (a) Documents. A party claiming that a document contains Confidential Information or
Highly Confidential-Attorneys’ Eyes Only Information shall mark “Confidential” or “Highly
Confidential-Attorneys’ Eyes Only” (as the case may be) on the face of the document prior to
production, or otherwise notify all counsel of record in writing of the designation. Only the first
page of a group or set of documents, or a series of pages, need be so marked, so long as the
designation is clear as to which scope of pages the designation applies.

        (b) Interrogatory Answers. A party claiming that any answer (or part of an answer) to an
Interrogatory contains Confidential Information or Highly Confidential-Attorneys’ Eyes Only
Information shall imprint the word “Confidential” or “Highly Confidential-Attorneys’ Eyes Only”
(as the case may be) next to or above any such answer to any Interrogatory, or otherwise notify all
counsel of record in writing of the designation.

        (c) Deposition Testimony. A party claiming that information discussed during a deposition
is Confidential or Highly Confidential-Attorneys’ Eyes Only shall notify opposing counsel of the
same either (i) at the time of the deposition by making a statement with specificity for inclusion in
the deposition transcript on the record before the close of the deposition, or (ii) within five (5)
business days after receipt of the deposition transcript, by so notifying counsel for each other party
in writing, identifying by page and line number the information claimed to be Confidential or
Highly Confidential-Attorneys’ Eyes Only. During the period between the deposition testimony
and the time when the five (5) business day period after receipt of the transcript has run, all
deposition transcripts shall be treated as Confidential Information in the manner provided for in
this Protective Order.

       (d) Electronically-Stored Information. A party claiming that electronically stored
information or other information that cannot conveniently be labeled contains Confidential
Information or Highly Confidential-Attorneys’ Eyes Only Information shall notify opposing
counsel, in writing, that such information is designated as “Confidential” or “Highly Confidential-
Attorneys’ Eyes Only” (as the case may be).

       (e) Other Material. A party claiming that any other material is Confidential or Highly
Confidential-Attorneys’ Eyes Only or contains Confidential Information or Highly Confidential-
Attorneys’ Eyes Only shall notify opposing counsel in writing of such designation.

       4. Challenges to Designations.

         Acceptance by a party of any information, document or material designated Confidential
or Highly Confidential-Attorneys’ Eyes Only hereunder shall not constitute a concession that the
information, document or material is confidential or highly confidential. In the event that any party
to this litigation disagrees with the designation of any materials or information as Confidential or




          Case 3:21-cv-00219-GCM Document 7 Filed 08/20/21 Page 2 of 8
Highly Confidential-Attorneys’ Eyes Only, the objecting party shall notify counsel of record for
the opposing party of such objection or concerns in writing. The parties shall make a good-faith
effort to resolve any disagreement regarding the designation without the necessity of the Court’s
intervention. If the disagreement is not resolved, the designating party shall bear the burden of
filing a motion seeking relief from the Court regarding the designation within fourteen (14) days
of receipt of the other party’s objection. The disputed material shall be treated as designated unless
and until the Court rules otherwise. The designating party’s failure to file and serve a motion as
provided in this paragraph shall constitute a waiver of the Confidential or Highly Confidential
Attorneys’ Eyes Only designation and the materials and information will no longer be so protected.
The designating party shall have the burden of showing that the materials or information are
properly designated as Confidential or Highly Confidential-Attorneys’ Eyes Only as the case may
be.

       5. Access to Confidential Information.

        (a) With respect to any material that a party designates as Confidential Information and
furnishes in the course of this litigation, such Confidential Information shall not be communicated
or disclosed by the recipient in any manner to anyone other than the following persons with a
reasonable need to know in relation to their duties in connection with this litigation:

              i) Attorneys of record for the parties to this litigation, as well as persons employed
       by them;

               (ii) The parties, including their officers and employees;

              (iii) Affiliates of the parties, provided that any officer or employee of an affiliate
       who receives such information signs the Non-Disclosure Agreement attached hereto as
       Exhibit 1 prior to such receipt;

               (iv) Outside experts and consultants, and their technical, secretarial, clerical or
       other personnel employees, who have, prior to receipt of such information, signed the Non-
       Disclosure Agreement attached hereto as Exhibit 1;

               (v) Any mediator or other neutral appointed by the Court or chosen by the parties;

              (vi) Witnesses with a reasonable need to know necessary to the prosecution or
       defense of the case who have, prior to receipt of such information, signed the Non-
       Disclosure Agreement attached hereto as Exhibit 1;

              (vii) Stenographic and videotape court reporters engaged to record deposition
       testimony;

               (viii) This Court and Court personnel;




          Case 3:21-cv-00219-GCM Document 7 Filed 08/20/21 Page 3 of 8
              (ix) Outside professional electronic discovery services and copying services, who
       have, prior to the receipt of such information, signed the Non-Disclosure Agreement
       attached hereto as Exhibit 1; and

               (x) Any other person on such terms and conditions as the parties may mutually
       agree, or as the Court may hereafter direct by further order.

         (b) All Confidential Information disclosed or furnished to persons pursuant to the terms of
this Protective Order shall be treated by such persons as constituting Confidential Information,
held by such persons in the strictest confidence, and not divulged by such persons, either verbally
or in writing, to any other person except those categories of persons identified in subparagraphs
5(a) (i)-(x) above for purposes associated with the litigation.

         (c) All persons to whom Confidential Information is disclosed or furnished pursuant to the
terms of this Protective Order shall use such Confidential Information solely for the purpose of
this litigation and not for any business or other purposes whatsoever.

       6. Access to Highly Confidential-Attorneys’-Eyes Only Information.

        (a) With respect to any material that a party designates as Highly Confidential-Attorneys’
Eyes Only Information and furnishes in the course of this litigation, such Highly Confidential-
Attorneys’ Eyes Only Information shall not be communicated or disclosed by the recipient in any
manner to anyone other than the following persons with a reasonable need to know in relation to
their duties in connection with this litigation:

              (i) Attorneys of record for the parties to this litigation, as well as persons employed
       by them;

              (ii) Outside experts and consultants, and their technical, secretarial, clerical or other
       personnel employees, who have, prior to receipt of such information, signed the Non-
       Disclosure Agreement attached hereto as Exhibit 1;

               (iii) Any mediator or other neutral appointed by the Court or chosen by the parties;

               (iv) Persons shown on the face of any document to have authored or received it;

                (v) Specific employees of the parties or their affiliates to whom counsel deems it
       essential to show a document designated Highly Confidential-Attorneys’ Eyes Only as part
       of the prosecution or defense of the case, provided that (a) counsel advises opposing
       counsel in writing what Highly Confidential-Attorneys’ Eyes Only document will be
       shown to which individual employee, (b) counsel does not transmit a copy of that document
       to the identified employee, but instead shows the document to the specified employee at an
       in-person meeting and takes the document away from the employee when the in-person
       meeting is concluded, and (c) the employee, prior to being shown the document, signs the
       Non-Disclosure Agreement attached hereto as Exhibit 1;




          Case 3:21-cv-00219-GCM Document 7 Filed 08/20/21 Page 4 of 8
              (vi) Stenographic and videotape court reporters engaged to record deposition
       testimony;

              (vii) Outside professional electronic discovery services and copying services, who
       have, prior to the receipt of such information, signed the Non-Disclosure Agreement
       attached hereto as Exhibit 1;

               (viii) This Court and Court personnel; and

               (ix) Any other person on such terms and conditions as the parties may mutually
       agree, or as the Court may hereafter direct by further order.

        (b) Unless otherwise agreed, parties to this action are not permitted access to the other
party’s documents or information marked as Highly Confidential-Attorneys’ Eyes Only.

         (c) All Highly Confidential-Attorneys’ Eyes Only Information disclosed or furnished to
persons pursuant to the terms of this Protective Order shall be treated by such persons as
constituting Highly Confidential-Attorneys’ Eyes Only Information, held by such persons in the
strictest confidence, and not divulged by such persons, either verbally or in writing, to any other
person except those categories of persons identified in subparagraphs 6(a)(i)-(ix) above for
purposes associated with the litigation.

       (d) All persons to whom Highly Confidential-Attorneys’ Eyes Only Information is
disclosed or furnished pursuant to the terms of this Protective Order shall use such Highly
Confidential-Attorneys’ Eyes Only Information solely for the purpose of this litigation and not for
any business or other purposes whatsoever.

       7. Court Filings, Hearings and Trial.

        A party that desires to use any Confidential Information in any motions, briefs, pleadings
and/or other evidentiary submissions shall be required to file a redacted version of such document
and simultaneously file a motion seeking an order sealing, redacting, or otherwise protecting such
Confidential Information from public disclosure (a "Motion to Seal"). Alternatively, prior to filing
any document containing Confidential Information, the filing party may give the Designating Party
written notice of the party’s intent to use such Confidential Information at least 14 days prior to
the date that the party desires to do so to provide an opportunity for (a) the Designating Party and
the party that desires to use the Confidential Information to negotiate an agreement that avoids the
need to file Confidential Information under seal or, in the absence of an agreement, (b) the
Designating Party to file a motion seeking an order sealing, redacting, or otherwise protecting such
Confidential Information from public disclosure (a "Motion to Seal"). If the Designating Party
files a Motion to Seal within 14 days following receipt of such written notice, the party desiring to
use Confidential Information shall (a) maintain the confidential status of the Confidential
Information pending the court's ruling on the Motion to Seal and (b) use the Confidential
Information only in strict conformity with the court's ruling on the Motion to Seal. If the
Designating Party fails to file a Motion to Seal within 14 days of receipt of the written notice, any
party desiring to use Confidential Information may use the applicable Confidential Information in




          Case 3:21-cv-00219-GCM Document 7 Filed 08/20/21 Page 5 of 8
any court filing or proceeding without any confidentiality protection. If the party that desires to
use Confidential Information is the Designating Party, it may file a Motion to Seal without prior
notice to any other party. In circumstances where it is not practicable or feasible to follow the 14-
day written notice/motion requirement set forth above, the party seeking to use Confidential
Information in the court may ask the court, on reasonable notice to the Designating Party, to modify
such requirement as appropriate. A Party seeking to use Confidential Information in a motion,
brief, pleading and/or other document may, pending a ruling by the court on a Motion to Seal or
other permitted form of request, redact Confidential Information from the filed motion or brief and
submit an unredacted version of such motion or brief under seal for in camera review.

       8. Inadvertent Production or Failure to Designate.

         (a) An inadvertent failure to designate a document, information or material as Confidential
or Highly Confidential-Attorneys’ Eyes Only does not, standing alone, waive a party’s right to
secure protection under this Protective Order for such material. Upon discovery of an inadvertent
failure to so designate, a party may give written notice to the receiving party that the document,
information or material is deemed Confidential or Highly Confidential Attorneys’ Eyes Only and
should be treated as such in accordance with that designation under this Protective Order. Upon
receipt of such notice, the receiving party must make reasonable efforts to assure that the material
is treated in accordance with the terms of this Protective Order, subject to the right to challenge
the propriety of such designation(s). If the receiving party has disclosed the document, information
or material before receiving the designation, it must notify the designating party in writing of each
such disclosure and the designating party shall provide substitute copies of documents bearing the
inadvertently omitted confidentiality designation.

        (b) In the event that a document is produced inadvertently that is considered by the
producing party to be privileged in whole or in part, such document may be retrieved by the
producing party by giving written notice to all parties (which notice shall state the nature of the
privilege at issue) that the producing party claims the document, in whole or in part, to be
privileged. Upon receipt of such notice, all parties that have received a copy of such document
shall promptly return it to the producing party and destroy any other copies thereof in accordance
with Federal Rule of Civil Procedure 26(b)(5)(B). The inadvertent disclosure of a communication
or information covered by the attorney-client privilege or work-product protection will be
governed by Rule 502 of the Federal Rules of Evidence.

       9. Conclusion of This Action

         Within ninety (90) days of final termination of this action, including all appeals, all
Confidential Information and Highly Confidential-Attorneys’ Eyes Only Information received by
a party in discovery, including any copies, excerpts, or summaries thereof that have been prepared
by the parties, their counsel, and other persons or entities retained to assist either of the parties in
this litigation, shall be destroyed or returned to counsel for the disclosing party. No copies shall be
retained by a non-disclosing party or other individuals retained to assist them in this litigation,
except counsel may retain copies in their files and the terms of this Protective Order shall continue
to apply to such copies. The language contained in this paragraph shall not preclude counsel from
retaining documents constituting attorney work product as defined by applicable law, or from




          Case 3:21-cv-00219-GCM Document 7 Filed 08/20/21 Page 6 of 8
retaining one copy of all such documents as part of a permanent litigation file that is otherwise
subject to the confidentiality restrictions set forth herein. This Protective Order shall survive the
final conclusion of the action, and this Court retains jurisdiction of the parties hereto, and of any
person who executes a copy of Exhibit 1, indefinitely as to any dispute between any of them
regarding improper use of information discovered pursuant to this Protective Order. Ultimate
disposition of protected materials is subject to final order of the Court upon conclusion of the
litigation.

SO ORDERED.



                                       Signed: August 20, 2021




          Case 3:21-cv-00219-GCM Document 7 Filed 08/20/21 Page 7 of 8
                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF NC
                                  CHARLOTTE DIVISION

CAMDEN DEVELOPMENT, INC.,

Plaintiff,                                                CASE NO. 3:21-cv-00219-GCM

v.

84 LUMBER COMPANY, L.P.,

Defendant.

                                           EXHIBIT 1

        I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the above captioned matter have been designated as confidential. I have
been informed that any such document or information labeled as “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” are confidential by Order of the
Court, and I have reviewed and understand the terms of the Stipulated Protective Order entered in
the above captioned matter.

        Under penalty of contempt of Court, I hereby agree that I will comply with the terms of the
Stipulated Protective Order and not disclose any information contained in such documents to any
other person or entity.

DATED:                    ____________________________
SIGNATURE:                ___________________________
PRINT NAME:               ____________________________




             Case 3:21-cv-00219-GCM Document 7 Filed 08/20/21 Page 8 of 8
